PER CURIAM.
| granted. The decision of the trial court to deny the defendants’ right to a jury trial is reversed and the defendants’ right to jury trial is reinstated. “The right of a litigant to a jury trial is fundamental in character and the courts will indulge every presumption against a waiver, loss, or forfeiture thereof.” Berrigan v. Deutsch, Kerrigan & Stiles, 04-0189 (La.3/26/04), 871 So.2d 332.
KNOLL, J., would deny stay and writ.
JOHNSON, J., recused.
KIMBALL, C.J., not participating.